Citation Nr: 1115057	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran and his wife testified at an October 2010 hearing held before the undersigned Veterans Law Judge sitting at the RO, a transcript of which is associated with the claims file.

Subsequent to the October 2010 Board hearing, the Veteran submitted an October 2010 medical opinion from his private physician pertaining to the issue on appeal, along with a waiver of review by the RO.  Accordingly, appellate adjudication may proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  A January 1977 rating decision denied service connection for lumbar spondylolisthesis and the Veteran did not appeal that decision.

2.  Evidence received since the time of the January 1977 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disability.

3.  In May 2008, the National Personnel Records Center (NPRC) reported that the Veteran's service treatment records were destroyed in the 1973 fire at that facility.

4.  A lumbar spine disability is currently diagnosed.

5.  The evidence of record relates the Veteran's lumbar spine disability to his military service.


CONCLUSIONS OF LAW

1.  The January 1977 rating decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1976); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Further, in this decision, the Board grants entitlement to service connection for a lumbar spine disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for lumbar spondylolisthesis in January 1977, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1976); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The matter under consideration in this case at that time was whether the Veteran's lumbar spine disability was incurred in or aggravated by his military service.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the January 1977 rating decision which is relevant to, and probative of, this matter.

The additional evidence added to the record since the January 1977 rating decision includes an October 2008 VA physician's opinion, and October 2008 and October 2010 opinions from the Veteran's private physicians, each of which opine as to the relationship between the Veteran's currently diagnosed back disability and an incident in his military service.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted with respect to the issue of a lumbar spine disability; on that basis, the issue is reopened.

As noted above, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson, 581 F.3d at 1317.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran asserts that his currently diagnosed low back disability resulted from an inservice injury he sustained after falling off of a tank.  As noted above, an May 2008 letter from the NPRC indicated that the Veteran's service treatment records were destroyed in the 1973 fire at that facility and could not be reconstructed.  Therefore, the Board finds that they are not available, and that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Subsequent to service, private treatment records dated from May 1976 to August 1976 reflect the Veteran's report of a "long history" of low back disability, including a 1963 diagnosis of industrial low back pain and surgical fusion of the back in May 1974.  VA outpatient treatment records dated from June 2001 through August 2008 reflect continued treatment for low back pain; a July 2008 VA magnetic resonant imaging test (MRI) revealed sable postsurgical changes and degenerative change with sable grade 1 spondylolisthesis of L5 on S1.  A January 2008 lay statement from the Veteran's wife indicated her recollection about the Veteran's inservice injury, and how she saw bruises and back, neck and hips from the fall.  Finally, at a October 2008 VA outpatient visit, the Veteran reported a long history of low back pain since falling off a tank during military service.  Physical examination resulted in a diagnosis of low back pain and degenerative joint disease.  The VA physician noted that he had treated the Veteran for the past 7 years, during which time he had always found the Veteran to be honest and straightforward.  

After review of the record, the Board finds that the evidence relates the Veteran's lumbar spine disability to his military service.  Several medical nexus opinions exist with respect to the relationship between the Veteran's currently diagnosed back disability and his military service, and each of them find a positive nexus between the Veteran's current low back diagnosis and his inservice fall off an M4 tank.  A November 2007 private opinion letter from Dr. Love noted that the Veteran's chronic back pain, which was progressive and ongoing, was clearly was at least in part due to the reported inservice injury; her December 2007 and October 2010 letters also concluded that in view of the objective clinical evidence and the Veteran's report of his inservice injury, it was as likely as not that his current back condition, including his multilevel degenerative changes of the lumbar spine and continued chronic back pain, was related to injuries from a fall from a tank sustained while serving in the military.  The other opinions of record further support Dr. Love's conclusions; both the October 2008 opinion of the Veteran's treating VA physician and Dr. Jacobson's October 2008 opinion conclude that the Veteran's currently diagnosed chronic lumbar disc disease and low back pain were likely related to the inservice event.

As noted above, the Veteran's service treatment records are absent from the claims file, having been found unavailable due to the 1973 fire at the NPRC.  However, the entirety of the record, to include the October 2008 statement by the Veteran's treating VA physician, and the Veteran's testimony at his October 2010 Board hearing, indicate that his statements as to his inservice injury are credible lay evidence that such an injury occurred.  Indeed, while the Veteran lacks the professional medical knowledge to determine that his inservice injury is the root cause of his current disability, he is clearly competent to report that the injury itself occurred, and that he experienced pain and other symptoms since that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's wife's lay observations as noted in her January 2008 statement, and her testimony on the Veteran's behalf at the October 2010 Board hearing, further support his contentions concerning the circumstances of the inservice injury.  There is, also, no evidence to reflect that the Veteran did not sustain an inservice back injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Finally, it is noted that the Veteran's claim was denied in part during the course of adjudication because the opinions of record did not consider the Veteran's postservice back injury sustained at his place of employment.  However, by noting that the Veteran's "chronic back pain . . . clearly [is] at least in part due to the reported inservice injury," Dr. Love's November 2007 opinion clearly indicates that, even assuming an intercurrent injury, that there is a causative relationship between inservice injury and the current disability.  This opinion, in conjunction with the other opinions of record, provides the nexus required to substantiate the Veteran's claim, especially in the absence of negative, contradictory statements by other medical professionals.  See Davidson, 581 F.3d at 1315-1316.  Accordingly, service connection for a lumbar spine disability is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a lumbar spine disability is reopened.

Service connection for a lumbar spine disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


